Order unanimously reversed, without costs of this appeal to any party, and motion denied, without costs. Appellant Van Dyke may serve an answer containing the proposed affirmative defense within 10 days after service of a copy of this order and notice of entry thereof. Memorandum: We refer to our memorandum in companion ease of Matter of Travel House of Buffalo v. Grzechowiak (25 A D 2d 492) decided herewith. In addition it should be observed that under the proposed answer the character of the president of the petitioner may come into question. Character of an applicant is a very important matter for consideration in the licensing of taxi cabs in a large city. (Appeal from order of Erie Special Term denying motion of defendant to amend the answer to include new defenses.)
Present — Williams, P. J., Bastow, Henry, Del Veeehio and Marsh, JJ.